Exhibit No. 99.2 EXECUTION COPY AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT (this “Amendment”), dated as of November 3, 2015, is among RPM FUNDING CORPORATION, a Delaware corporation (“Buyer”), and each of the entities listed on the signature pages hereto as an “Originator” (each, an “Originator”; and collectively, the “Originators”). RECITALS 1. Buyer and the Originators are parties to that certain Second Amended and Restated Receivables Sale Agreement, dated as of May9, 2014 (as amended, restated, supplemented or otherwise modified through the date hereof, the “Agreement”). 2. Buyer and the Originators desire to amend the Agreement as hereinafter set forth.
